Citation Nr: 1814085	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  11-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a healed calcaneal and fibular stress fractures in the right ankle (right ankle disability).

2.  Entitlement to a rating in excess of 10 percent for a left ankle strain (left ankle disability).

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009, May 2010, and September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified before a Veterans Law Judge in May 2014.  However, the Veterans Law Judge who conducted the May 2014 hearing is no longer employed by the Board.  Under 38 C.F.R. § 19.3(b), this appeal may be reassigned to another Veterans Law Judge for a decision.  A transcript of the hearing has been associated with the record.  

The Board remanded this case in July 2014, August 2016, and July 2017 for additional examinations.  The Board finds that there has been substantial compliance with these prior remands.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right ankle disability manifested with marked limitation of motion, and at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees.

2.  The Veteran's left ankle disability manifested with moderate limitation of motion, and at worst, dorsiflexion to 10 degrees and plantar flexion to 20 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the Veteran's right ankle disability have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5299-5271 (2017).

2.  The criteria for a rating in excess of 10 percent for the Veteran's left ankle disability have not been met or approximated.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA satisfied the duty to notify in this appeal as to the claims adjudicated upon the merits at this time, and neither the Veteran nor his representative has asserted any error as to this duty.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  With regard to the duty to assist, the relevant records have been obtained. 

The Veteran was provided several VA examination regarding his claims in May 2009, February 2010, June 2010, September 2014, and September 2016.  In July 2017, the Board remanded the case for an additional examination to evaluate the Veteran's functional impairment during flare-ups but the Veteran did not report for the examination or provide a reason for his absence.  The Board finds these examinations to be adequate upon which to adjudicate the merits of this appeal as to increased evaluations for right and left ankle disabilities.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.§1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Right Ankle

The Veteran's right ankle disability is rated as 20 percent disabling under DC 5299-5271.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be 'built up,' with the first two digits selected from that part of the schedule most closely identifying the part, and the last two digits will be '99' for all unlisted conditions.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  

Diagnostic Code 5271 provides for a 10 percent rating for limitation of ankle motion when moderate, and (a maximum) 20 percent rating when marked.  38 C.F.R. § 4.71a.  

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Other codes providing for ratings in excess of 10 percent for ankle disability - 5270, 5272, 5273, 5274 - require pathology not shown here (i.e., ankylosis, malunion, astragalectomy).  38 C.F.R. § 4.71a.

After reviewing the record, the Board finds that a 20 percent, but not higher, is warranted throughout the appeal period, which is the highest rating under this code.  At worst, his dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  See September 2016 VA examination.  In February 2010, a VA examiner noted that repetitive use testing reduced plantar flexion to 10 degrees due to pain and lack of endurance.  The Veteran had a markedly antalgic gait.  In September 2014, he had localized tenderness, normal strength, and a positive anterior drawer test with laxity.  The Veteran had a stress fracture with pain that was exacerbated with prolonged weight bearing. He constantly wore a brace.  In September 2016, there was evidence of pain with weight bearing and crepitus.  

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record, to include all evidence of functional loss, and finds that is does not support a rating in excess of that currently granted.  The evidence, however, does not provide a basis for finding that the Veteran's functional limitations are greater than those contemplated by the current rating, which is currently the highest rating under this code.  In addition, the Board remanded this issue for an examination for an additional opinion on his current functional impairments, but the Veteran did not report for the examination or provide a reason for his absence.  In light of this failure to report, the Board finds that VA has taken all reasonable efforts to assist in this appeal and as based this decision on the available medical and lay evidence.  In this regard, the 20 percent rating contemplates residuals consisting of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion.


Left Ankle

The Veteran's left ankle disability is rated at 10 percent disabling under DC 5271.

On review of the record, the Board finds that the disability picture presented by the Veteran's left ankle disability does not warrant a rating higher than 10 percent for the entire appellate period.  At worst, his dorsiflexion was to 10 degrees and plantar flexion was to 20 degrees.  See September 2016 VA examination.  A VA examiner found pain contributed to functional loss that resulted in less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting.  See September 2014 VA examination.  The Veteran reported flare-ups and he had a left ankle brace.  Although there was pain on the exam, his abnormal range of motion did not contribute to functional loss.  See September 2016 VA examination.  The Board finds that the evidence of record is sufficient upon which to determine the functional impact of this disability, to include that caused turning flare-ups, but that the evidence weighs against a finding that the disability is of a marked severity at any time in this appellate period.

In this regard, the Board has fully considered the Veteran's lay testimony and the medical evidence of record, to include all evidence of functional loss, and finds that is does not support a rating in excess of that currently granted.  The evidence, however, does not provide a basis for finding that the Veteran's functional limitations are greater than those contemplated by the current rating.  In addition, the Board remanded this issue for an examination for an additional opinion on his current functional impairments, but the Veteran did not report for the examination or provide a reason for his absence.  In light of this failure to report, the Board finds that VA has taken all reasonable efforts to assist in this appeal and as based this decision on the available medical and lay evidence.  Considering this functional impact, the Board finds that the preponderance of the evidence weighs against a finding of marked impairment at any point in appellate review.  

Accordingly, the Board finds that entitlement to a disability rating in excess of 10 percent for chronic left ankle strain is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an evaluation in excess of 20 percent for right ankle disability is denied.

Entitlement to an evaluation in excess of 10 percent for left ankle disability is denied.


REMAND

The Board regrets further delay, but finds that additional development is necessary before a decision may be rendered regarding the remaining issue on appeal.  

A TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Id.  Here, the Veteran's combined rating is not 70 percent or higher, and he does not have a single service-connected disability rated at 60 percent or more during this portion of the appeal period.  Accordingly, the Veteran does not meet the schedular criteria for TDIU.  

The record shows the Veteran has a high school education and was a truck driver.  See December 2009 Application for Increased Compensation Based on Unemployability.  He lost his commercial driver's license due to his bilateral ankle disability.  See October 2016 VA Examination report.  The Veteran's combined disability rating is currently 50 percent with no single service-connected disability rated at 60 percent or more.  As such, the Veteran does not presently meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16 (a), as it is not rated as 60 percent or more.  

However, notwithstanding the above listed schedular criteria, a Veteran may be awarded a TDIU on an extraschedular basis if he is nonetheless unemployable on account of his service connected disabilities.  Such a TDIU claim may be submitted to the Director of the Compensation Service.  38 C.F.R. § 4.16 (b); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board does not have the authority to assign an extraschedular TDIU rating in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  Additionally, the Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Therefore, the Board may not adjudicate the issue of entitlement to an extraschedular TDIU.  

Based on the evidence that the Veteran lost his prior employment due to his service-connected disability, the Board finds that referral is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the matter of the Veteran's entitlement to a TDIU rating on an extraschedular basis to the VA Director of Compensation and Pension for a determination on the matter.  In connection with the referral, the AOJ should include a full statement outlining the Veteran's service-connected disabilities, employment history, educational attainment and all other factors bearing on the issue.  

2.  The AOJ should implement the Compensation and Pension Service Director's determination.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


